DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered with the following:
In re page 8, applicants state, with respect to Double Patenting Rejections has not been filed, the double patenting rejections are herein repeated.
Applicant’s response to the rejections under 35 U.S.C. 103 is found to be persuasive and; therefore, the rejections of claims 35 U.S.C. 103 are herein withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 24-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,991,264 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of this application are broader and encompass claims 1-9 of U.S. Patent No. 10,991,264 B2.
Regarding claim 1 of this application, claim 1 of U.S. Patent No. 10,991,264 B2 recites all the limitations of claim 1. It is noted that claim 1 of this application is broader and encompasses claim 1 of U.S. Patent No. 10,991,264 B2.
Regarding claims 2-5 of this application, claims 2-5 of U.S. Patent No. 10,991,264 B2 recites all the limitations of claims 2-5, respectively.
Regarding claim 6 of this application, claim 1 of U.S. Patent No. 10,991,264 B2 recites all the limitations of claim 6.
Regarding claim 7 of this application, claim 6 of U.S. Patent No. 10,991,264 B2 recites all the limitations of claim 7.
Regarding claim 8 of this application, claim 1 of U.S. Patent No. 10,991,264 B2 recites all the limitations of claim 8.
Regarding claim 9 of this application, claim 1 of U.S. Patent No. 10,991,264 B2 recites all the limitations of claim 9.
Regarding claims 10-12 of this application, claims 7-9 of U.S. Patent No. 10,991,264 B2 recites all the limitations of claims 10-12, respectively.
Regarding claim 24 of this application, claim 7 of U.S. Patent No. 10,991,264 B2 recites all the limitations of claim 24.
Regarding claim 25 of this application, claim 7 of U.S. Patent No. 10,991,264 B2 recites all the limitations of claim 25.
Regarding claim 26 of this application, claim 9 of U.S. Patent No. 10,991,264 B2 recites all the limitations of claim 26.
Regarding claim 27 of this application, claim 9 of U.S. Patent No. 10,991,264 B2 recites all the limitations of claim 27.
Regarding claim 28 of this application, claim 7 of U.S. Patent No. 10,991,264 B2 recites all the limitations of claim 28.
Regarding claim 29 of this application, claim 1 of U.S. Patent No. 10,991,264 B2 recites all the limitations of claim 29.
Regarding claim 30 of this application, claim 6 of U.S. Patent No. 10,991,264 B2 recites all the limitations of claim 30.
Regarding claim 31 of this application, claim 6 of U.S. Patent No. 10,991,264 B2 recites all the limitations of claim 31.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 10,596,319 B2 in view of Ranalletta et al. (US Patent No. 11,080,541 B2). 
Regarding claim 1 of this application, claims 1 and 15 of U.S. Patent No. 10,596,319 B2 recites all the limitations of claim 1, except for providing the claimed a source of visible light positioned adjacent the visible light digital camera and controllable by the controller to emit light during taking of a photograph using the visible light digital camera. Ranalletta et al. teach that also disposed within the enclosed volume 218 may be a light source board 228, the light source board 228 may include one or more light sources 230 connected to the light source board 228, the light sources 230 may comprise individual light emitting diodes (LED), the light sources 230 may be attached to the light source board 228 such that power and/or control signals used in the operation of the light sources 230 are provided to the light sources 230 by way of the light source board 228 (Fig. 4, col. 17, lines 7-64). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light source as taught by Ranalletta et al. into claims 1 and 15 of U.S. Patent No. 10,596,319 B2’s system in order to emit light from the housing in a direction toward the medication preparation staging region.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,967,125 B2 in view of Ranalletta et al. (US Patent No. 11,080,541 B2). 
Regarding claim 1 of this application, claims 1 and 9 of U.S. Patent No. 10,967,125 B2 recites all the limitations of claim 1, except for providing the claimed a source of visible light positioned adjacent the visible light digital camera and controllable by the controller to emit light during taking of a photograph using the visible light digital camera. Ranalletta et al. teach that also disposed within the enclosed volume 218 may be a light source board 228, the light source board 228 may include one or more light sources 230 connected to the light source board 228, the light sources 230 may comprise individual light emitting diodes (LED), the light sources 230 may be attached to the light source board 228 such that power and/or control signals used in the operation of the light sources 230 are provided to the light sources 230 by way of the light source board 228 (Fig. 4, col. 17, lines 7-64). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light source as taught by Ranalletta et al. into claims 1 and 9 of U.S. Patent No. 10,967,125 B2’s system in order to emit light from the housing in a direction toward the medication preparation staging region.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 30, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422